Citation Nr: 0530347	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1967 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), was enacted in 2000.  With respect to 
the VA's duty to assist, under the VCAA, the VA has a duty to 
secure the pertinent service medical records and other 
relevant records pertaining to the veteran's active military, 
naval or air service that are held or maintained by a 
governmental entity.  38 U.S.C.A. § 5103A(d).  The veteran 
alleges that his personnel records support his contention 
that his psychiatric disorder began during his period of 
service.  In April 2005, he testified that he became 
aggressive during his period of service; on one occasion he 
struck a superior officer.  Under the VCAA, the VA should 
make reasonable efforts to secure the veteran's service 
personnel records.  38 U.S.C.A. § 5103A(a).

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the United States Court of Appeals for Veteran Claims 
(Court) discussed the new provisions of 38 U.S.C.A. § 5103A 
(West 2002).  The Court pointed that VA's duty to assist a 
claimant includes, inter alia, "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C. § 5103A(d).  The new law requires a 
medical examination when there is evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service (see 38 U.S.C.A. § 5103A(d)(2)(A), 
(B)).  In light of the veteran's documented in-service 
rehabilitation and his post-service VA treatment, the Board 
finds that a psychiatric examination would be helpful in the 
adjudication of the claim.

Accordingly, the issue is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of the veteran's service personnel 
records, specifically including any 
reports on disciplinary action, and 
associate them with the claims folder.  

2. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Specifically, the RO should 
ask the veteran, through his attorney, if 
the veteran has had any relevant medical 
care since November 2003.  If so, the RO 
should obtain the necessary releases and 
request copies of his medical records 
from the listed care providers.

3. The veteran should be scheduled for a 
VA psychiatric examination.  All 
indicated tests or studies, including 
psychological testing, should be done.  
The claims folder should be made 
available to the examiner for review.  
The examiner should express an opinion on 
the following with a full explanation:	
a) What are the veteran's correct, 
current Axis I and Axis II 
psychiatric diagnoses? 
b) Are any diagnoses due to drug or 
alcohol abuse? 
c) Is it as likely as not (a 50 
percent or greater probability) that 
any acquired psychiatric disability, 
not due to drug or alcohol abuse, 
began or was aggravated in service?	
d) Is it as likely as not (a 50 
percent or greater probability) that 
the diagnosed substance abuse is the 
result of a psychiatric disorder 
acquired in service? 

4. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


